Exhibit 10.23
 
 
B/E AEROSPACE, INC,
MANAGEMENT INCENTIVE PLAN (80%) – FY 2009


I.  Purpose


The purpose of this Management Incentive Plan (the “Plan”) is to reward and
encourage significant contributions to the success of BE Aerospace, Inc. (the
“Corporation”) and its respective businesses.


II.  Eligibility


Eligibility for participation in this Plan is determined by the following senior
executives:  the Chairman & CEO, the President & COO, the Sr. Vice President &
CFO and the Vice President of Human Resources.  This Plan primarily includes all
Segment Vice President and General Managers and Corporate Vice Presidents
reporting directly to the President & COO or Sr. Vice President & CFO.  The Vice
President of Human Resources will ensure consistent eligibility requirements and
administration throughout the Corporation.


III.  Plan Approval


The financial and strategic business objectives (both criteria and targets) (the
“Objectives”) will be established for the Corporation and the Segments/Business
Units at the beginning of the fiscal year.  These Objectives are reviewed by the
Chairman & CEO, the President & COO and the Sr. Vice President & CFO and then
submitted for approval to the Compensation Committee of the Board of Directors
(the “Committee”).


IV.  Plan Participation Level


The maximum potential incentive compensation for each executive is 80% of the
executive’s base salary (“Maximum Award”), which is determined based on the
level of achievement of the applicable Objectives and strategic
initiatives.  Individual awards are targeted at 85% of the maximum award (or 68%
of base salary) (“Target Award”).  Individuals who achieve each of the target
levels of the applicable Objectives and strategic initiatives are eligible to
receive the Target Award.  Actual individual awards can be increased by the
Committee in its sole discretion up to the Maximum Award or decreased down to
zero based on an individual’s performance and his/her contribution related to
the business unit to which the individual was assigned during the performance
period (e.g., site/segment/Corporation).


The Target Award of 85% (e.g., 68% of base salary) contemplates:
·  
100% achievement of the targets for the Financial Objectives and Strategic
initiatives.



The Maximum Award of 100% (e.g., 80% of base salary) contemplates:
·  
110% achievement of the targets for the Financial Objectives and Strategic
initiatives.



In extraordinary cases, an award of up to an additional 20% of base salary can
be achieved if the following criteria are met:


·  
The site, segment and Corporation exceed all financial and strategic goals by
110% or greater, and

·  
Individual performance is at a superior level as determined by the executive’s
immediate supervisor, upon recommendation by the Chairman & CEO, the President &
COO and the Sr. Vice President & CFO and as approved by the Committee, subject
to the Corporation’s ability to pay.

 
 
Page 1 of 5

--------------------------------------------------------------------------------


Exhibit 10.23
 


For more detailed information about how the bonus payouts are calculated, please
refer to Sections VI and VII, and the examples shown on page 4.


V.  Allocation of Awards


The Plan features two components, the Financial Objectives, or financial
metrics, and Strategic Initiatives, which are collectively used to determine the
incentive payout amount:


·  
Financial Objectives – Eighty percent (80%) of the potential incentive payment
amount is based on the attainment of specified levels of four financial metrics
weighted as set forth below:



1.  
EBIT (earnings before interest and taxes) –  weighed at 30%



2.  
Operating Cash Flow (EBITDA) – weighed at 30%, defined as earnings before
interest, taxes, depreciation and amortization, plus or minus the change in
working capital and related operating non-current assets and liabilities
(exclusive of cash) less capital expenditures.



3.  
Operating Expense Reductions – weighed at 20%



4.  
Operating Margin – weighed at 20%



·  
Strategic Initiatives – Twenty percent (20%) of the potential incentive payment
amount is based on the level of attainment of the business unit meeting its
strategic objectives as well as the individual achieving his/her specified
strategic initiatives.



The percent of the incentive payment amount attributed to each Financial
Objective and the strategic initiatives is determined independent of the other
Financial Objectives and/or strategic initiatives.

 
Page 2 of 5

--------------------------------------------------------------------------------


Exhibit 10.23
 

 
VI.  Financial Metrics Plan Design (80% Weighting)


Incentive payouts with respect to each Financial Objective will only occur if at
least eighty percent (80%) of the target levels of the Objective are achieved
(the “Minimum Threshold”).  The Target Award is paid out upon 100% achievement
of each Objective and the Maximum Award is paid out upon 110% of achievement of
each Objective.  The payout percentage of base salary for each level of
achievement between 80% and 110% is shown on the chart below for each Objective.


Exhibit 1:



 
EBIT (30%)
OPERATING CASH FLOW (30%)
OPERATING EXPENSE REDUCTIONS (20%)
OPERATING MARGIN (20%)
   
% of plan
realized
% of base
% of plan
realized
% of base
% of plan
realized
% of base
% of plan
realized
% of base
Total %
of Base
                   
Minimum
Threshold
80%
0.19%
80%
0.19%
80%
0.13%
80%
0.13%
0.64%
 
81%
0.36%
81%
0.36%
81%
0.24%
81%
0.24%
   
82%
0.54%
82%
0.54%
82%
0.36%
82%
0.36%
   
83%
0.71%
83%
0.71%
83%
0.47%
83%
0.47%
   
84%
0.88%
84%
0.88%
84%
0.59%
84%
0.59%
   
85%
1.06%
85%
1.06%
85%
0.70%
85%
0.70%
   
86%
1.23%
86%
1.23%
86%
0.82%
86%
0.82%
   
87%
1.40%
87%
1.40%
87%
0.93%
87%
0.93%
   
88%
1.57%
88%
1.57%
88%
1.05%
88%
1.05%
   
89%
1.75%
89%
1.75%
89%
1.16%
89%
1.16%
   
90%
1.92%
90%
1.92%
90%
1.28%
90%
1.28%
   
91%
2.88%
91%
2.88%
91%
1.92%
91%
1.92%
   
92%
3.84%
92%
3.84%
92%
2.56%
92%
2.56%
   
93%
4.80%
93%
4.80%
93%
3.20%
93%
3.20%
   
94%
5.76%
94%
5.76%
94%
3.84%
94%
3.84%
   
95%
6.72%
95%
6.72%
95%
4.48%
95%
4.48%
   
96%
8.64%
96%
8.64%
96%
5.76%
96%
5.76%
   
97%
10.56%
97%
10.56%
97%
7.04%
97%
7.04%
   
98%
12.48%
98%
12.48%
98%
8.32%
98%
8.32%
   
99%
14.40%
99%
14.40%
99%
9.60%
99%
9.60%
 
Target
Award
(85%)
100%
16.32%
100%
16.32%
100%
10.88%
100%
10.88%
54.4%
 
101%
16.61%
101%
16.61%
101%
11.07%
101%
11.07%
   
102%
16.90%
102%
16.90%
102%
11.26%
102%
11.26%
   
103%
17.18%
103%
17.18%
103%
11.46%
103%
11.46%
   
104%
17.47%
104%
17.47%
104%
11.65%
104%
11.65%
   
105%
17.76%
105%
17.76%
105%
11.84%
105%
11.84%
   
106%
18.05%
106%
18.05%
106%
12.03%
106%
12.03%
   
107%
18.34%
107%
18.34%
107%
12.22%
107%
12.22%
   
108%
18.62%
108%
18.62%
108%
12.42%
108%
12.42%
   
109%
18.91%
109%
18.91%
109%
12.61%
109%
12.61%
 
Maximum
Award
(100%)
110%
19.20%
110%
19.20%
110%
12.80%
110%
12.80%
64.0%

 
 
Page 3 of 5

--------------------------------------------------------------------------------


Exhibit 10.23



VII.  Strategic Initiatives Plan Design   (20% Weighting)


A target payout of 13.6% of base salary (85% target X 80% plan X 20% weighting =
13.6%) is available for individuals who fully achieve all of their strategic
initiatives as well as the business unit achieving its strategic
initiatives.  Lesser payouts for lesser levels of performance are available at
the discretion of management.  A maximum payout of up to 16% is available in
recognition of superior performance.


Examples:


1.  
2009 projected bonus payment calculations - Assumes 2009 Plan targets achieved
at 100% and 100% credit on individual strategic initiatives.





NAME
(A)
SALARY
(B)
Maximum  
Award
Target
Award
at 85%
(C)
(80% weighted)
% earned  
FINANCIAL
METRICS
(D)
(20% weighted) 
% earned
STRATEGIC
INITIATIVES
(E)
% Award Earned
(F)
$ award Earned
Doe, John
$200,000
80%
 
68%
54.4%
13.6%
68%
$136,000





2.  
2009 projected bonus payment calculations – Assumes 100% EBIT, 95% Cash Flow,
110% Operating Expense Reductions, 98% Operating Margin; and partial credit on
achievement of individual strategic initiatives.



NAME
(A)
SALARY
(B)
Maximum  
Award
Target
Award
at 85%
(C)
(80% weighted)
% earned  
FINANCIAL
METRICS
(D)
(20% weighted) 
% earned
STRATEGIC
INITIATIVES
(E)
% Award Earned
(F)
$ award Earned
Doe, John
$200,000
80%
 
68%
44.16%
8.0%
52.16%
$104,320

 
 
VIII.  Administration of the Plan
 
· 
Business unit/site awards are based on performance independent of segment or
corporate performance.  The actual amount or percentage of incentive
compensation, if any, will be based upon achievement of the Objectives outlined
in Section VI and the strategic initiatives outlined in Section
VII.  Furthermore, the actual amount of individual awards is subject to
individual performance and its effect on the achievement of these business
goals, as bonus payments are not guaranteed.  The Corporation reserves the right
to increase or reduce the amount of the incentive compensation paid under this
Plan in its sole discretion notwithstanding the level of attainment of the
specified Objective or strategic initiatives. 
   
·
The Committee, respective Segment Vice President & General Manager, Sr. Vice
President & CFO, the President & COO, and the Chairman & CEO will review
attainment of the business plan goals and objectives at the close of the fiscal
year.  Awards will be paid in cash as soon as practicable after the Corporation
has publicly reported its fiscal year results and in no event later than March
15, 2010.

 
 
Page 4 of 5

--------------------------------------------------------------------------------


Exhibit 10.23


·
Exceptions and adjustments to the Plan and the awards may be made at the
discretion of the Committee upon the recommendation of the Chairman & CEO,
President & COO and Sr. Vice President & CFO.



·
Participants in the Plan who enter after the start of the fiscal year may
receive a prorated award.



·
Employee Benefits, Taxes and Deductions - Awards paid under this Plan are
subject to applicable taxes, withholding as required by law, 401(k)
contributions and other payroll deductions.



·
Transfer or Change of Assignment - A participant transferring into or out of
qualifying positions during the fiscal year may receive a prorated award based
on a share of time spent in the qualifying assignment.



·
Termination of Employment - Any participant who resigns or is dismissed from
employment with the Corporation and its subsidiaries and affiliates for any
reason other than by retiring from the Corporation or who is not on the active
payroll on the date that the award is paid, will not be eligible for an award.
It is expressly understood that a participant who officially retires from the
Company after age 60 with ten or more years of service shall be eligible to
receive a prorated award for the period such employee worked as an eligible
participant in the Plan.



Nothing in this Plan will be construed to give any employee any right to
continue in the employment of the Corporation and its subsidiaries and
affiliates or to continue on any assignment.  Further, nothing in this Plan will
interfere in any way with the right of the Corporation to terminate the
employment of any employee affected by this Plan at any time and for any reason.


Participation in the Plan is discretionary.  Nothing in this Plan will interfere
in any way with the right of the Corporation to (i) change or modify the terms
and conditions of this Plan or (ii) reassign a participant to a different
incentive plan for future years.  In addition, nothing in the Plan confers on a
participant the right or entitlement to receive compensation or bonus in any
specific amount for any future fiscal year.  Moreover, the awards under the Plan
do not constitute wages, or regular, recurrent or contractual compensation and
will have no effect on the determination of employee-related rights or benefits
under law or any plan of the Corporation or its subsidiaries and affiliates.


The benefits provided pursuant to the awards are in no way secured, guaranteed
or warranted by the Corporation.

 
 
 
 
Page 5 of 5